Citation Nr: 1213198	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back and neck disability.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.  

3.  Entitlement to an evaluation in excess of 10 percent for residuals of right index finger fracture.  

4.  Entitlement to an increased (compensable) evaluation for residuals of right index finger laceration with loss of finger tip.  

5.  Entitlement to an increased (compensable) evaluation for status post right bunionectomy.  

6.  Entitlement to an increased (compensable) evaluation for status post left bunionectomy.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO which declined to reopen the claims for headaches and a low back and neck disability, granted an increased rating to 10 percent for residuals right index finger fracture, and denied increased ratings for the right index laceration and bilateral bunionectomy.  

A hearing at the RO before the undersigned was held in April 2011.  A transcript is associated with the claims file.

The issues of increased ratings for right index fracture, bilateral bunionectomy and right index finger laceration are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for a low back and neck disability and headaches was denied by an unappealed rating decision by the RO in March 2000.  

2.  The evidence received since the March 2000 rating decision concerning a low back and neck disability and headaches is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The March 2000 RO decision that denied service connection for a low back and neck disability and headaches is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for a low back and neck disability.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.1105 (2011).  

3.  New and material evidence has been received to reopen the claim of service connection for headaches.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2006, prior to initial adjudication of the claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

In a March 2000 decision, the RO denied service connection for headaches, a low back disorder, and a neck disorder because there was no evidence of these disorders during service.  The Veteran did not appeal that decision.  The March 2000 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In September 2006, the Veteran requested to reopen his claim of entitlement to service connection for headaches, a low back disorder, and a neck disorder.  In a February 2007 rating decision, the RO did not find new and material evidence to reopen the Veteran's claims.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the claims for service connection for headaches, a low back disability, and a neck disability.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the March 2000 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the March 2000 decision includes the following included the Veteran's STRs, numerous post-service, service department treatment records from 1996 to 1997, and an October 1999 service department examination for VA purposes.  

The STRs showed that the Veteran was seen for pain and stiffness involving the entire left side of his body, extending from his face down to his hip in December 1991.  The Veteran reported that his symptoms had been present for two and half months, and denied any prior injury or sensory disturbance.  An examination revealed some tenderness to palpation of the sternoclavicular muscle with left lateral rotation and the trapezius and entire cervical and thoracic paravertebral muscle groups.  Strength was 5/5, deep tendon reflexes were 2/4, and there was no sensory impairment.  The assessment was positive musculoskeletal pain versus other etiology, and the Veteran was told to return for follow-up in 10 days.  

When seen the following week, the Veteran reported slight pain when lifting, however, no specific findings were noted at that time.  X-ray studies showed no definitive evidence of fracture lines or other significant post traumatic, arthritic or degenerative abnormality of the cervical spine, and minimal mid thoracic curve with convexity toward the right, which the radiologist commented was of doubtful clinical significance.  When seen for foot problems in January 1992, the Veteran reported a history of low back pain for one year, associated with excessive walking or running.  The Veteran was seen for low back pain in July 1993.  The assessment was muscular low back strain.  

The STRs showed no further complaints, treatment, abnormalities or diagnosis for any low back or neck problems during the Veteran's remaining two and half years of service.  The Veteran made no mention of any low back or neck problems at the time of his service separation examination in February 1996, and no pertinent abnormalities were noted on examination at that time.  

The STRs showed that the Veteran reported headaches when he was treated for stomach pains, nausea and diarrhea in October 1994, and after he was hit in the left eye with an elbow while playing basketball (the STR was undated).  However, the STRs were completely silent for any complaints, treatment or diagnosis for any chronic headache disorder during service.  On a Report of Medical History for service separation in February 1996, the Veteran reported that he had constant severe headaches with numbness of his head every morning.  

Post-service discharge, service department records showed that the Veteran was seen for a two week history of neck pain beginning in August 1996.  The Veteran reported that he had driven for more than nine hours each way, and complained of numbness in his lower extremities.  The impression was cervical spasm.  The records showed that the Veteran was seen for chronic neck pain on several occasions from October 1996 to January 1997.  When first seen in October, the Veteran reported that his symptoms began after he yawned and stretched that morning and felt a shooting pain from the left side of his neck into his left arm with numbness in the left shoulder.  Initially, the Veteran denied any known injury, but when seen in December 1996, he reported that he had been in two motor vehicle accidents in the previous four years and suffered whiplash injuries.  The assessments included acute torticolis, possible impingement syndrome and cervical musculoskeletal strain.  An x-ray study in November 1996 showed reversal of the usual cervical curvature.  The Veteran's treatment included traction.  

The service department examination for VA in October 1999, showed a history of neck pain for two years and low back pain since 1992, and a history of headaches since 1993.  The diagnoses included malposture of the cervical spine and sacralization of L5, both currently asymptomatic, and migraine headaches.  

Evidence submitted after the March 2000 decision includes numerous VA medical records showing treatment for various conditions from 2002 to 2011, and a transcript of the hearing at the RO in April 2011.  The evidence also includes a November 2006 VA examination report pertaining to the Veteran's claim for increased ratings.  However, as the report did not include any findings relating to the claims to reopen, further discussion of this report is unnecessary.  

The VA treatment records showed that the Veteran had a headache from the medications after heart catheterization in January 2008, which resolved after the medication was discontinued.  When seen by VA in March 2008, the Veteran reported a history of daily headaches with neck pain.  The examiner indicated that the Veteran's headaches were likely related to his degenerative joint disease of the cervical spine, but that there could be an element of migraine as well.  

The VA medical records did not show any complaints, treatment or diagnoses for any low back problems.  When seen by VA in June 2005, the Veteran reported a history of neck injury from a "freak" accident involving a blow to the head in service around 1995.  He said that he was placed in traction at Ft. Stewart and has had constant headaches and neck pain since.  A VA MRI of the cervical spine in October 2005 showed a small left-sided disc bulge at C3-4 and C5-6, and a small central bulge at C4-5.  

At the Travel Board hearing in April 2011, the Veteran testified that he injured his lower back and neck at the same time that he injured his toes, but that the focus of his treatment at that time was on his feet.  Besides, he said that seeking medical attention when one is hurt in service was "frowned upon."  Later, he testified that he went sick call "quite a few times" for his neck and low back problems, and said that he was place in traction while he was in service.  The Veteran testified that his headaches began in basic training after he was struck in the head with the butt of a rifle by the drill sergeant.  He said that he was dazed, disoriented and confused from the blow, and that the headaches got stronger as time passed.  He testified that he complained about his headaches repeatedly and that they got so bad that at one point, he couldn't spell the word "the."  

The Board finds that new and material evidence has been presented.  The evidence, including lay testimony, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of in-service symptomatology and/or injuries.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  New evidence must be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Additionally, the evidence is neither cumulative nor redundant as the claim was originally denied based on a lack of headaches, low back disorder, and a neck disorder during service.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for headaches, a low back disorder, and neck disorder, are reopened; the claims are granted to this extent only.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required for initial consideration of the service connection claims and for an examination regarding the increased evaluation claims.

First, because the RO did not reopen the claims for service connection for headaches, a low back disorder, and a neck disorder, and consider the claims on a direct basis, the Board may not consider the claims on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  Here, the Veteran has not waived RO consideration and the Board cannot find that the Veteran would not be prejudiced by such consideration.  Accordingly, remand is required for RO consideration, to include a determination of whether all of the Veteran's STRs, including any applicable clinical records, have been obtained.

Second, concerning the increased rating claims, although the Veteran was examined by VA twice during the pendency of this appeal, the clinical findings do not provide a clear picture of the current severity of the disabilities at issue.  Specifically, the examiners did not include any discussion or analysis regarding the degree, if any, of resulting functional impairment of the Veteran's feet or right index finger or any neurological impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Veteran testified at the Board hearing that he has pain, numbness, and swelling in both feet and the right index finger which cause significant functional impairment on a daily basis.  He reported difficulty grasping objects with his right hand or walking for any prolonged distance and believes that the numbness in his feet and right index finger may be due to additional nerve damage.  Under the circumstances, the Board finds that the evidentiary record as currently constituted does not include sufficient information to adequately assess the current severity of the Veteran's bilateral great toe and right index finger disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Make a determination on the record, whether the Veteran's complete STRs are associated with the claims file, to include any clinical records from Winn Army Hospital.  Conduct any other required development, including an examination, prior to adjudication of the claims for entitlement to service connection.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his bilateral foot and right index finger disabilities since February 2011.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

3.  Provide the Veteran a VA examination to determine the current severity of his bilateral great toe and right index finger disabilities.  All indicated tests and studies are to be performed.  The claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each of the following:  

(a)  Note any limitation of motion in the right index finger and bilateral great toes.  
(b)  Indicate whether the great toes or right index finger exhibits weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional loss of range of motion.
(c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the great toes or right index finger are used repeatedly over a period of time.  These determinations must also be portrayed in terms of the degree of additional range of motion loss.  
(d)  Indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination of the feet, if identified, would be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or analogous to amputation of the great toes.  Concerning the right index finger, whether any functional limitation is commensurate with amputation at proximal interphalangeal joint or proximal thereto, and with or without metacarpal resection.  
(e)  Indicate whether the Veteran experiences any neurological impairment due to his bilateral great toe and right index finger disabilities.  If such neurological impairment exists, the examiner should identify the specific nerve(s) involved and describe all manifestations and the severity of such damage.  
(f)  Provide a detailed description of all scars resulting from the bilateral great toe and right index finger surgeries, and indicate the size of each of the scars and whether any scars are painful, unstable, or limit function.  

If the physician is unable to answer the above inquiries, an explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


